Reeves, P. J. Appellee went to live with appellant when she was eight years of age, and grew to womanhood as a member of the family of appellant. She worked faithfully and industriously, in house and field. After appellee reached her majority, appellant, to induce her to remain with her and continue in her service, promised her when she was married to give her a thousand dollars ; and she continued to work for appellant until she was twenty-four years old, when she was married. This is shown by appellee, Josephine Becherer and Carrie Schmidt. The only evidence in opposition to this was appellant’s. The judgment for appellee was for $1,000. Notwithstanding appellee grew up as a member of appellant’s family, if, after appellee became of age, appellant agreed with her if she would remain in her service until she was married to pay her $1,000, and appellee, under that promise, did continue to work for appellant for a number of years and up to the time of her marriage, she was entitled to recover that sum. The judgment of the Circuit Court is affirmed. Judgment affirmed.